Title: From John Adams Smith to John Quincy Adams, 29 July 1816
From: Smith, John Adams
To: Adams, John Quincy


				
					Dear Sir,
					29 July 1816—
				
				Mr Temple Franklin Applied to day for a Passport as an American Citizen to go to France. He stated to me that he was born in London, had lived in the United States for about six  years, but at different times—that he has not been in America for twenty years, & that he never was naturalized, but that he considered himself an American—It appears to me however that by the Laws of the United States, he cannot be considered as An American Citizen & entitled to a Passport as such—I could not therefore give him one credit unless I should receive your Instructions to do so. He states that should you be of this opinion he shall apply to the French Minister as a British subject; an answer by tomorrow Post will facilitate his application & much accommodate him—I am dear Sir / your very obedient
				
					J. A Smith
				
				
			